Case: 22-1591    Document: 11     Page: 1   Filed: 05/26/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

             OMAR MEDINA ALEJANDRO,
                  Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1591
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:22-cv-00302-DAT, Judge David A. Tapp.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
      The United States moves to summarily affirm the judg-
 ment of the United States Court of Federal Claims dismiss-
 ing Omar Medina Alejandro’s complaint. The court
 construes Mr. Alejandro’s submission received May 2,
 2022, as his opposition to that motion. Mr. Alejandro also
 files his opening brief.
Case: 22-1591     Document: 11      Page: 2    Filed: 05/26/2022




 2                                             ALEJANDRO   v. US



      Mr. Alejandro brought this suit seeking $60 million
 based on alleged violations of his rights under the Fourth
 Amendment of the United States Constitution and the oath
 of office of the President of the United States. Specifically,
 Mr. Alejandro’s complaint alleged that his “right . . . to be
 secure” was being infringed by unspecified “outsiders that
 violate [his] privacy at home” and that the President
 breached his oath of office by failing to act after Mr.
 Alejandro reported those violations to the government.
 ECF No. 3 at 7. The Court of Federal Claims dismissed for
 lack of jurisdiction, and this appeal followed.
      We agree that summary affirmance is appropriate here
 because there is no “substantial question regarding the
 outcome” of Mr. Alejandro’s appeal. Joshua v. United
 States, 17 F.3d 378, 380 (Fed. Cir. 1994) (citation omitted).
 The Tucker Act gives the Court of Federal Claims “jurisdic-
 tion to render judgment upon any claim against the United
 States founded either upon the Constitution, or any Act of
 Congress or any regulation of an executive department, or
 upon any express or implied contract with the United
 States, or for liquidated or unliquidated damages in cases
 not sounding in tort.” 28 U.S.C. § 1491(a)(1). In a case like
 this one, to establish such jurisdiction, plaintiffs must iden-
 tify a source of substantive law that “can fairly be inter-
 preted as mandating compensation by the Federal
 Government.” United States v. Navajo Nation, 556 U.S.
 287, 290 (2009) (citations and internal quotation marks
 omitted).
     No such source of substantive law was identified here.
 The Court of Federal Claims was clearly correct that the
 Fourth Amendment does not mandate the payment of
 money by the government for violations. See Brown v.
 United States, 105 F.3d 621, 623 (Fed. Cir. 1997) (citations
 omitted) (“Because monetary damages are not available for
 a Fourth Amendment violation, the Court of Federal
 Claims does not have jurisdiction over such a violation.”).
 The Court of Federal Claims was also clearly correct that
Case: 22-1591        Document: 11   Page: 3   Filed: 05/26/2022




 ALEJANDRO   v. US                                          3



 Mr. Alejandro could not bring suit in that court based on
 an alleged breach of the President’s oath of office because
 it also does not impose money-mandating obligations on
 the United States. See Taylor v. United States, 747 F.
 App’x 863, 863–64 (Fed. Cir. 2019) (affirming the dismissal
 for lack of jurisdiction over allegations of “breached con-
 tracts arising from various oaths of office”).
    Accordingly,
    IT IS ORDERED THAT:
     (1) The motion is granted. The Court of Federal
 Claims’ judgment is summarily affirmed.
    (2) Any other pending motions are denied as moot.
    (3) Each side shall bear its own costs.
                                     FOR THE COURT

 May 26, 2022                        /s/ Peter R. Marksteiner
    Date                             Peter R. Marksteiner
                                     Clerk of Court